Citation Nr: 0900690	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  96-51 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran provided testimony at a May 2005 Travel Board 
hearing over which the subscribed Veterans Law Judge 
presided.  A transcript of that hearing has been made a 
permanent part of the veteran's claims folder.



FINDINGS OF FACT

1.  The veteran has a diagnosis of combat related PTSD as a 
result of his Vietnam experiences. 

2.  There is credible evidence to indicate that the veteran's 
claimed stressor of exposure to mortar attacks at Vinh Long 
Airfield occurred. 


CONCLUSION OF LAW

PTSD was incurred due to active service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. § 3.304(f) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA   

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the claim for 
service connection for PTSD.  Accordingly, assuming, without 
deciding, that an error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Service Connection  

The veteran contends that he has developed PTSD as a result 
of his experiences in Vietnam.  He notes that he was part of 
the 175th Assault Helicopter Company and worked with the 121st 
Aviation Company in performing several search and destroy 
missions.  He further states that he was based at Vin Long 
Airfield from April 1968 to April 1969, where he encountered 
enemy shelling and mortar attacks on numerous occasions.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in- service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Board notes that the record contains multiple diagnoses 
of PTSD and that several of the veteran's doctors have 
related his PTSD to his Vietnam experiences.  For example, in 
April 2002, the veteran's private psychologist noted that he 
had treated the veteran for PTSD since March 2002; with 
respect to his military service and PTSD, he opined the 
veteran had a "significant disability either partially or 
wholly connect to his war time experiences" during the 
Vietnam war.  See Psychological Evaluation, Dr. G. L., April 
2002.  Similarly, letters from Dr. A. J. and Dr. N. H. in 
August 1996 and March 2000, respectively, confirm ongoing 
treatment for PTSD.  The veteran was noted to have expressed 
guilt at having survived in Vietnam while may of his fellow 
servicemen did not; Dr. A. J. directly attributed his PTSD 
symptomatology (isolation, suicidal attempts, drug use, 
inability to sustain friendships and relationships, etc.,) to 
the "residual effects of his Vietnam service." See Letter 
dated August 26, 1996, Dr. A. J.  The Board gives weight to 
the opinions of the veteran's treating physicians as they are 
consistent and supported by the objective evidence.  
Therefore, in light of the foregoing medical opinions which 
favor a nexus, the Board finds that both a diagnosis of PTSD 
and a link to the veteran's stressors are established.   

In this vein, the Board notes that there is a VA examination 
from April 2007 which finds that the veteran does not meet 
the criteria for a PTSD diagnosis.  However, the Board finds 
the above-noted opinions from the veteran's private doctors 
more persuasive, and accords the April 2007 VA opinion less 
probative value for several reasons.  First, the above-noted 
nexus opinions were rendered by medical professionals who 
have treated the veteran for his PTSD and related 
symptomatology for many years.  As such, they are considered 
to have a more thorough and comprehensive understanding of 
the veteran's mental health history.  

Second, the April 2007 VA examiner found that the veteran did 
not demonstrate PTSD because his descriptions of the 
stressors were "very vague and not detailed." However, the 
Board finds that this is simply not commensurate with the 
stressor details provided in the record as a whole.  As will 
be discussed further below, the veteran's stressor details 
have been anything but cursory.  Indeed, the record is 
replete with consistent and credible accounts of the 
veteran's claimed in-service stressors.  In fact, he has 
provided enough stressor detail to allow for a search to be 
conducted by the U.S. Army & Joint Services Records Research 
Center (JSRRC) (formerly the U.S. Armed Services Center for 
Unit Records Research (CURR)) search to be conducted.  

In that regard, the one remaining requirement to establish 
entitlement to service connection for PTSD is credible 
evidence that the veteran's claimed stressor occurred.  The 
veteran has provided several stressors from his tour of duty 
in Vietnam that he believes caused his PTSD.  

The veteran has submitted several statements in which he 
describes his stressors. His primary stressor contention is 
that in early May 1968, after arriving at Vinh Long Airfield 
as part of the 175th Aviation Company late April 1968, he 
experienced his first of many mortar attacks.  He states that 
the attack occurred around 3 A.M; that he was startled out of 
bed and in an attempt to get out of his bunk he stumbled over 
a foot locker and sprained his ankle; he did not report 
anything medically.  The veteran described this event as 
terrifying.  He also noted that the perimeter at LZ Cork had 
been over run the day before they arrived.  Although all 
bodies had been buried before their arrival, they could still 
smell the decaying flesh.  

The veteran has also consistently contended that he cross-
trained in the field of armament, although his military 
occupational specialty (MOS) is listed as clerk/typist on his 
DD 214 form.  He asserts that his MOS was never officially 
changed for record keeping purposes, but that over the course 
of two months after first arriving at the Airfield, he became 
proficient at bore sighting and maintaining "mini-guns" on 
the 175th Assault Helicopters.  As a result he was often used 
as a gunner replacement and flew on 30-40 test helicopter 
test flights.  He described one actual mission (of 
approximately 4) where he was asked to kill a person but was 
unable to do so.  He described being "frozen" in his seat, 
unable to discern what he was firing upon.  He said he never 
experienced terror on that scale.  The veteran has provided 
addition stressor details, including seeing helicopters 
returning from missions covered with blood and bullet-holes, 
and returning to the United States on a plane full of 
deceased servicemen.  

The veteran's personnel records confirm that the veteran 
served in Vietnam from April 1968 to April 1979.  They also 
confirm that he served in the 175th Aviation Company (Assault 
Helicopter).  Service treatment records from this time period 
show that he was based at Vinh Long Airfield.  

A description of the veteran's stressors was provided to the 
JSRRC (formerly the U.S. Armed Services Center for Unit 
Records Research (CURR)).  The reply confirmed that the main 
base camp for the 175th Aviation Company (Assault Helicopter) 
during was Vinh Long Airfield.  The search noted that for the 
period April 30, 1968 through May 6, 1968, the Vihn Long 
received approximately 30 rounds of mortar fire. Also, on or 
around October 5, 1968, Vinh Long received 10 rounds of 
mortar fire.  Further, the 175th Assault Helicopter Company 
worked with the 121st Aviation Company in performing search 
and destroy missions around the Vihn Long and Ben Tre areas.  
The history also stated that during the month of October, all 
of the units had aircraft damage and personnel wounded in the 
staging area at Ben Tre Airfield when it was mortared.  

Based on the foregoing history of the veteran's unit, and 
after careful consideration of the veteran's contentions, the 
Board finds that there is credible evidence that at least one 
of his claimed stressors occurred.  The veteran has stated 
that his unit was stationed at Vinh Long Airfield where it 
was repeatedly subjected to bombardment from enemy mortar 
fire beginning in early May 1968.  JSRRC was able to confirm 
specific attacks on the veteran's unit at Vinh Long during 
this during this time period.  Personnel records confirm that 
the veteran had active service in the Republic of Vietnam 
from April 1968 to April 1969, and that he was attached to 
the 175th Aviation Company.  There are no records that would 
place him elsewhere, and the veteran's presence with his unit 
is sufficient to verify his claimed stressors.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  Based on this 
evidence, and resolving any remaining doubt in the veteran's 
favor, the Board finds the veteran's alleged stressors to be 
verified by sufficient collaborating evidence.  In any event, 
the veteran need not submit evidence of personal 
participation in stressful events; he need only submit, or 
point the VA to, "independent evidence of the occurrence of a 
stressful event, [which] . . . implies his personal 
exposure."  Pentecost, supra.  In the present case, such a 
burden has been met.  

Therefore, giving due consideration to 38 U.S.C.A. § 5107(b), 
as there is credible evidence that the veteran's claimed 
stressor of being exposed to enemy mortar fire occurred, as 
there is a diagnosis of PTSD, and as this diagnosis has been 
related to the veteran's experiences in Vietnam by medical 
experts, entitlement to service connection for PTSD is 
established.  


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


